UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2014 Date of reporting period:	July 31, 2014 Item 1. Schedule of Investments: Putnam Absolute Return 100 Fund The fund's portfolio 7/31/14 (Unaudited) CORPORATE BONDS AND NOTES (36.3%) (a) Principal amount Value Basic materials (0.5%) Archer Daniels-Midland Co. sr. unsec. notes 5.45s, 2018 $423,000 $476,950 Rio Tinto Finance USA PLC company guaranty sr. unsec. unsub. notes 1 5/8s, 2017 (United Kingdom) 430,000 433,333 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 245,000 318,330 Capital goods (0.2%) Covidien International Finance SA company guaranty sr. unsec. unsub. notes 6s, 2017 (Luxembourg) 430,000 488,620 Communication services (2.0%) AT&T, Inc. sr. unsec. unsub. FRN notes 0.608s, 2016 1,000,000 1,002,659 AT&T, Inc. sr. unsec. unsub. notes 1.7s, 2017 430,000 434,699 Comcast Corp. company guaranty sr. unsec. unsub. bonds 6 1/2s, 2017 430,000 486,361 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2015 447,000 458,931 SBA Tower Trust 144A company guaranty mtge. notes 4.254s, 2015 625,000 639,921 Verizon Communications, Inc. sr. unsec. unsub. FRN notes 1.761s, 2016 1,000,000 1,026,433 Verizon Communications, Inc. sr. unsec. unsub. notes 2.55s, 2019 456,000 461,497 Vodafone Group PLC sr. unsec. unsub. notes 1 1/4s, 2017 (United Kingdom) 744,000 735,842 Consumer cyclicals (2.0%) Amazon.com, Inc. sr. unsec. notes 1.2s, 2017 423,000 419,456 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 465,000 533,020 Dollar General Corp. sr. unsec. notes 1 7/8s, 2018 300,000 296,802 Ford Motor Credit Co., LLC sr. unsec. unsub. FRN notes 1.484s, 2016 1,000,000 1,013,996 Lender Processing Services, Inc./Black Knight Lending Solutions, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 750,000 803,250 Toyota Motor Credit Corp. sr. unsec. unsub. notes Ser. MTN, 1 1/4s, 2017 430,000 427,423 Volkswagen International Finance NV 144A company guaranty sr. unsec. FRN notes 0.666s, 2016 (Germany) 1,000,000 1,003,634 Volkswagen International Finance NV 144A company guaranty sr. unsec. notes 1 5/8s, 2015 (Germany) 500,000 504,096 Walt Disney Co. (The) sr. unsec. unsub. notes Ser. MTN, 1.1s, 2017 430,000 426,044 Consumer staples (2.4%) Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. notes 1 1/4s, 2018 430,000 424,964 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. FRN notes 0.425s, 2017 700,000 700,865 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2014 914,000 926,371 Coca-Cola Co. (The) sr. unsec. unsub. notes 5.35s, 2017 266,000 299,959 ConAgra Foods, Inc. sr. unsec. unsub. notes 1.35s, 2015 1,000,000 1,005,686 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 283,000 309,178 Costco Wholesale Corp. sr. unsec. unsub. notes 0.65s, 2015 320,000 321,032 CVS Caremark Corp. sr. unsec. unsub. notes 2 1/4s, 2018 430,000 433,454 Delhaize Group SA company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 416,000 438,018 Diageo Capital PLC company guaranty sr. unsec. unsub. notes 1 1/2s, 2017 (United Kingdom) 202,000 203,565 Foster's Finance Corp. 144A company guaranty sr. unsec. notes 4 7/8s, 2014 1,000,000 1,006,807 PepsiCo, Inc. sr. unsec. unsub. notes 1 1/4s, 2017 427,000 427,011 Energy (1.3%) BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 1.846s, 2017 (United Kingdom) 430,000 437,206 Canadian Natural Resources, Ltd. sr. unsec. unsub. notes 5.7s, 2017 (Canada) 430,000 478,894 Chevron Corp. sr. unsec. unsub. notes 1.104s, 2017 423,000 419,356 ConocoPhillips Co. company guaranty sr. unsec. notes 1.05s, 2017 430,000 425,156 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 25,000 33,310 Phillips 66 company guaranty sr. unsec. unsub. notes 2.95s, 2017 430,000 448,502 Shell International Finance BV company guaranty sr. unsec. unsub. notes 5.2s, 2017 (Netherlands) 462,000 511,050 Shell International Finance BV company guaranty sr. unsec. unsub. notes 0 5/8s, 2015 (Netherlands) 125,000 125,290 Total Capital International SA company guaranty sr. unsec. unsub. notes 1.55s, 2017 (France) 423,000 426,669 Financials (24.1%) Abbey National Treasury Services PLC of Stamford, CT company guaranty sr. unsec. unsub. notes 1 3/8s, 2017 (United Kingdom) 462,000 462,953 ABN Amro Bank NV 144A sr. unsec. FRN notes 1.035s, 2016 (Netherlands) 2,000,000 2,017,520 Aflac, Inc. sr. unsec. notes 3.45s, 2015 1,000,000 1,030,405 American Express Bank FSB sr. unsec. FRN notes Ser. BKNT, 0.452s, 2017 586,000 584,678 American Express Co. sr. unsec. notes 7s, 2018 286,000 336,413 American Express Co. sr. unsec. notes 6.15s, 2017 174,000 198,115 American Express Credit Corp. sr. unsec. sub. FRN notes 1.33s, 2015 900,000 907,717 Bank of America Corp. sr. unsec. unsub. notes 2s, 2018 449,000 449,493 Bank of America NA unsec. sub. FRN notes Ser. BKNT, 0.511s, 2016 1,740,000 1,734,547 Bank of Montreal sr. unsec. unsub. notes Ser. MTN, 2 1/2s, 2017 (Canada) 423,000 437,085 Bank of New York Mellon Corp. (The) sr. unsec. FRN notes 0.463s, 2015 1,700,000 1,703,157 Bank of Nova Scotia sr. unsec. unsub. FRN notes 0.631s, 2016 (Canada) 1,300,000 1,304,858 Bank of Nova Scotia sr. unsec. unsub. notes 1 3/8s, 2017 (Canada) 430,000 426,783 Bank of Tokyo-Mitsubishi UFJ, Ltd. (The) 144A sr. unsec. notes 1.2s, 2017 (Japan) 430,000 427,807 Bank of Tokyo-Mitsubishi UFJ, Ltd. (The) 144A sr. unsec. unsub. FRN notes 0.677s, 2016 (Japan) 1,000,000 1,002,195 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 1,500,000 1,688,415 BB&T Corp. unsec. sub. notes 5.2s, 2015 1,000,000 1,058,570 BNP Paribas SA bank guaranty sr. unsec. unsub. notes Ser. MTN, 1 3/8s, 2017 (France) 490,000 489,131 Boston Properties, LP sr. unsec. unsub. notes 5 5/8s, 2015 (R) 720,000 744,696 Boston Properties, LP sr. unsec. unsub. notes 5s, 2015 (R) 500,000 517,805 BPCE SA company guaranty sr. unsec. FRN notes Ser. MTN, 1.484s, 2016 (France) 1,000,000 1,015,235 Branch Banking & Trust Co. unsec. sub. FRN notes 0.55s, 2016 250,000 249,340 Citigroup, Inc. sr. unsec. sub. FRN notes 0.501s, 2016 500,000 497,185 Citigroup, Inc. sr. unsec. unsub. FRN notes 0.503s, 2014 650,000 650,098 Citigroup, Inc. sr. unsec. unsub. notes 4.45s, 2017 456,000 488,957 Commonwealth Bank of Australia of New York, NY sr. unsec. unsub. bonds 1 1/8s, 2017 588,000 586,230 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA of Netherlands (Rabobank Nederland) bank guaranty sr. unsec. notes 3 3/8s, 2017 (Netherlands) 385,000 405,833 Credit Agricole SA/London 144A sr. unsec. FRN notes 1.394s, 2016 (United Kingdom) 1,950,000 1,972,140 Deutsche Bank AG/London sr. unsec. notes 6s, 2017 (United Kingdom) 449,000 507,209 Dexia Credit Local SA/New York 144A government guaranty sr. unsec. unsub. notes 1 1/4s, 2016 (France) 2,000,000 2,011,156 ERP Operating LP sr. unsec. unsub. notes 5 1/4s, 2014 (R) 1,000,000 1,005,140 General Electric Capital Corp. sr. unsec. FRN notes Ser. GMTN, 0.884s, 2016 500,000 504,364 General Electric Capital Corp. sr. unsec. notes Ser. MTN, 5.4s, 2017 638,000 703,859 Goldman Sachs Group, Inc. (The) sr. unsec. unsub. notes 3.3s, 2015 1,500,000 1,531,094 Goldman Sachs Group, Inc. (The) sr. unsec. unsub. notes Ser. GLOB, 2 3/8s, 2018 229,000 231,655 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. FRB bonds 8 1/8s, 2038 235,000 277,300 HBOS PLC unsec. sub. FRN notes Ser. EMTN, 0.93s, 2017 (United Kingdom) 1,000,000 992,500 HSBC Finance Corp. sr. unsec. unsub. FRN notes 0.657s, 2016 1,000,000 1,000,217 ING Bank NV 144A unsec. notes 3 3/4s, 2017 (Netherlands) 620,000 656,357 JPMorgan Chase & Co. sr. unsec. unsub. notes 3.7s, 2015 500,000 507,388 JPMorgan Chase & Co. sr. unsec. unsub. notes 2s, 2017 428,000 433,749 JPMorgan Chase Bank, NA unsec. sub. FRN notes 0.56s, 2016 1,000,000 996,545 KeyBank NA/Cleveland, OH unsec. sub. notes Ser. MTN, 5.45s, 2016 1,115,000 1,194,145 KeyCorp sr. unsec. unsub. notes Ser. MTN, 2.3s, 2018 447,000 449,601 Kimco Realty Corp. sr. unsec. notes Ser. MTN, 4.904s, 2015 (R) 900,000 919,885 Macquarie Group, Ltd. 144A sr. unsec. notes 7.3s, 2014 (Australia) 700,000 700,000 MetLife, Inc. sr. unsec. unsub. notes 6 3/4s, 2016 430,000 475,371 Metropolitan Life Global Funding I 144A notes 3s, 2023 790,000 781,504 Morgan Stanley sr. unsec. notes 4 3/4s, 2017 449,000 485,959 Morgan Stanley sr. unsec. unsub. notes Ser. GMTN, 4.1s, 2015 1,000,000 1,017,279 National Australia Bank, Ltd./New York sr. unsec. notes 1.6s, 2015 (Australia) 750,000 759,661 Nationwide Building Society 144A sr. unsec. sub. notes 5s, 2015 (United Kingdom) 1,500,000 1,560,000 New York Life Global Funding 144A notes 3s, 2015 930,000 948,635 Nordea Bank AB 144A sr. unsec. FRN notes 0.684s, 2016 (Sweden) 1,525,000 1,532,283 PNC Bank, NA sr. unsec. unsub. notes Ser. BKNT, 1 1/8s, 2017 430,000 429,799 Principal Life Global Funding II 144A notes 1s, 2015 260,000 261,367 Prudential Covered Trust 2012-1 144A company guaranty mtge. notes 2.997s, 2015 1,356,000 1,388,715 Regions Financial Corp. sr. unsec. unsub. notes 7 3/4s, 2014 1,513,000 1,541,830 Royal Bank of Canada sr. unsec. unsub. FRN notes Ser. GMTN, 0.691s, 2016 (Canada) 1,000,000 1,005,229 Royal Bank of Canada sr. unsec. unsub. notes Ser. GMTN, 2.2s, 2018 (Canada) 435,000 441,875 Royal Bank of Scotland Group PLC unsec. sub. notes 4.7s, 2018 (United Kingdom) 1,535,000 1,607,799 Santander US Debt SAU 144A bank guaranty sr. unsec. unsub. notes 3.724s, 2015 (Spain) 500,000 506,400 Simon Property Group LP sr. unsec. unsub. notes 5.1s, 2015 (R) 700,000 727,647 Simon Property Group LP sr. unsec. unsub. notes 4.2s, 2015 (R) 770,000 776,890 Simon Property Group LP 144A sr. unsec. unsub. notes 1 1/2s, 2018 (R) 389,000 385,976 Standard Chartered PLC 144A sr. unsec. unsub. notes 5 1/2s, 2014 (United Kingdom) 1,400,000 1,420,020 Svenska Handelsbanken AB bank guaranty sr. unsec. notes 2 7/8s, 2017 (Sweden) 250,000 260,380 Svenska Handelsbanken AB sr. unsec. FRN notes 0.68s, 2016 (Sweden) 1,000,000 1,005,080 UBS AG/Stamford, CT sr. unsec. unsub. notes Ser. BKNT, 5 7/8s, 2017 374,000 424,942 UBS AG/Stamford, CT unsec. sub. notes 7 3/8s, 2015 775,000 820,485 UDR, Inc. company guaranty sr. unsec. unsub. notes Ser. MTN 5 1/4s, 2015 (R) 500,000 510,328 US Bank NA unsec. sub. notes 4.8s, 2015 1,450,000 1,495,246 US Bank of NA/Cincinnati, OH unsec. sub. notes Ser. BKNT, 1.1s, 2017 450,000 450,170 Ventas Realty LP/Ventas Capital Corp. company guaranty sr. unsec. unsub. notes 3 1/8s, 2015 (R) 1,400,000 1,442,099 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 200,000 205,000 Wells Fargo Bank, NA unsec. sub. FRN notes Ser. BKNT, 0.603s, 2014 1,250,000 1,250,489 Wells Fargo & Co. sr. unsec. notes 2.1s, 2017 423,000 432,667 Westpac Banking Corp. sr. unsec. unsub. notes 2 1/4s, 2018 (Australia) 78,000 79,096 Health care (1.3%) AbbVie, Inc. sr. unsec. unsub. notes 1 3/4s, 2017 385,000 385,007 Amgen, Inc. sr. unsec. unsub. notes 2 1/8s, 2017 430,000 439,003 AstraZeneca PLC sr. unsub. notes 5.9s, 2017 (United Kingdom) 430,000 488,078 Johnson & Johnson sr. unsec. notes 5.15s, 2018 269,000 305,012 Merck & Co., Inc. sr. unsec. unsub. notes 1.3s, 2018 371,000 365,624 Mylan, Inc. company guaranty sr. unsec. notes 1.8s, 2016 1,000,000 1,012,498 UnitedHealth Group, Inc. sr. unsec. notes 6s, 2018 192,000 219,857 Zoetis, Inc. sr. unsec. notes 1.15s, 2016 265,000 265,906 Technology (0.9%) Cisco Systems, Inc. sr. unsec. unsub. notes 1.1s, 2017 195,000 195,375 eBay, Inc. sr. unsec. unsub. notes 1.35s, 2017 430,000 430,505 Hewlett-Packard Co. sr. unsec. unsub. notes 2.6s, 2017 366,000 377,240 Intel Corp. sr. unsec. unsub. notes 1.35s, 2017 430,000 429,377 Western Union Co. (The) sr. unsec. unsub. FRN notes 1.227s, 2015 1,000,000 1,005,833 Transportation (0.2%) Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 90,597 97,220 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 70,715 75,247 Federal Express Corp. 2012 Pass Through Trust 144A notes 2 5/8s, 2018 374,638 380,044 Utilities and power (1.4%) Consolidated Edison Co. of New York sr. unsec. notes 7 1/8s, 2018 289,000 347,544 Dayton Power & Light Co. (The) sr. bonds 1 7/8s, 2016 1,500,000 1,522,772 Electricite de France (EDF) 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 260,000 264,194 Potomac Edison Co. (The) sr. unsub. notes 5 1/8s, 2015 750,000 777,881 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 654,000 829,611 Total corporate bonds and notes (cost $96,196,802) MORTGAGE-BACKED SECURITIES (26.6%) (a) Principal amount Value Agency collateralized mortgage obligations (7.9%) Federal Home Loan Mortgage Corporation IFB Ser. 2976, Class LC, 23.863s, 2035 $33,718 $48,896 Ser. 2430, Class UD, 6s, 2017 41,393 43,404 IFB Ser. 4240, Class SA, IO, 5.848s, 2043 1,931,431 436,639 IFB Ser. 311, Class S1, IO, 5.798s, 2043 3,990,160 907,275 IFB Ser. 314, Class AS, IO, 5.738s, 2043 7,480,465 1,728,438 Ser. 3724, Class CM, 5 1/2s, 2037 107,982 119,536 Ser. 2533, Class HB, 5 1/2s, 2017 89,856 94,687 Ser. 3331, Class NV, 5s, 2029 264,000 276,373 Ser. 2513, Class DB, 5s, 2017 49,484 51,926 Ser. 3539, Class PM, 4 1/2s, 2037 91,274 96,799 Ser. 3730, Class PL, 4 1/2s, 2033 12,474 12,484 Ser. 3697, Class BM, 4 1/2s, 2031 19,692 19,783 Ser. 2931, Class AM, 4 1/2s, 2019 13,616 13,706 Ser. 3805, Class AK, 3 1/2s, 2024 130,913 137,429 Ser. 3876, Class CA, 2 3/4s, 2026 135,650 139,775 Ser. 3683, Class JH, 2 1/2s, 2023 57,096 57,670 Ser. 3609, Class LK, 2s, 2024 717,918 728,106 Ser. T-8, Class A9, IO, 0.481s, 2028 157,117 1,669 Ser. T-59, Class 1AX, IO, 0.274s, 2043 374,099 4,618 Ser. T-48, Class A2, IO, 0.212s, 2033 546,279 5,313 Ser. 3835, Class FO, PO, zero %, 2041 2,780,043 2,345,550 FRB Ser. T-54, Class 2A, IO, zero %, 2043 219,387 17 Federal National Mortgage Association IFB Ser. 04-10, Class QC, 27.98s, 2031 157,948 194,047 IFB Ser. 05-75, Class GS, 19.785s, 2035 271,070 358,432 IFB Ser. 11-4, Class CS, 12.59s, 2040 401,036 480,312 Ser. 06-10, Class GC, 6s, 2034 (F) 813,231 837,700 IFB Ser. 13-101, Class AS, IO, 5.795s, 2043 2,119,499 518,302 IFB Ser. 13-92, Class SA, IO, 5.795s, 2043 4,370,283 1,060,449 IFB Ser. 13-103, Class SK, IO, 5.765s, 2043 4,529,241 1,104,186 IFB Ser. 13-102, Class SH, IO, 5.745s, 2043 4,287,473 976,686 Ser. 06-124, Class A, 5 5/8s, 2036 61,355 63,653 Ser. 05-68, Class PC, 5 1/2s, 2035 84,867 91,451 Ser. 09-86, Class PC, 5s, 2037 (F) 972,629 992,207 Ser. 02-65, Class HC, 5s, 2017 32,066 33,338 Ser. 09-100, Class PA, 4 1/2s, 2039 36,919 38,080 Ser. 11-60, Class PA, 4s, 2039 75,141 77,893 Ser. 03-43, Class YA, 4s, 2033 521,233 538,165 Ser. 11-89, Class VA, 4s, 2023 778,698 795,795 Ser. 11-111, Class VA, 4s, 2023 230,930 232,709 Ser. 11-111, Class VC, 4s, 2023 32,444 32,431 Ser. 04-2, Class QL, 4s, 2019 252,320 264,711 Ser. 418, Class C15, IO, 3 1/2s, 2043 2,524,434 567,406 Ser. 10-155, Class A, 3 1/2s, 2025 62,696 63,179 Ser. 10-81, Class AP, 2 1/2s, 2040 241,821 244,733 Ser. 03-W10, Class 1, IO, 1.066s, 2043 72,211 1,980 Ser. 98-W5, Class X, IO, 0.951s, 2028 291,431 14,389 Ser. 98-W2, Class X, IO, 0.619s, 2028 997,188 57,962 Ser. 03-W1, Class 2A, IO, zero %, 2042 462,318 36 Government National Mortgage Association IFB Ser. 11-56, Class SI, IO, 6.494s, 2041 3,883,090 697,136 IFB Ser. 11-56, Class MI, IO, 6.294s, 2041 1,416,435 302,281 IFB Ser. 12-34, Class SA, IO, 5.894s, 2042 1,931,019 404,259 Ser. 09-32, Class AB, 4s, 2039 63,130 66,670 Ser. 08-31, Class PN, 4s, 2036 12,717 12,790 Ser. 08-38, Class PS, 3 1/2s, 2037 32,908 33,174 Ser. 09-93, Class EJ, 3 1/2s, 2035 18,219 18,368 Ser. 13-23, Class IK, IO, 3s, 2037 16,046,728 2,495,427 Ser. 10-151, Class KO, PO, zero %, 2037 318,976 274,017 GSMPS Mortgage Loan Trust 144A Ser. 99-2, IO, 0.8s, 2027 76,083 571 Ser. 98-3, IO, zero %, 2027 44,219 649 Ser. 98-2, IO, zero %, 2027 37,849 272 Ser. 98-4, IO, zero %, 2026 59,674 1,469 Commercial mortgage-backed securities (16.5%) Banc of America Commercial Mortgage Trust FRB Ser. 07-2, Class A2, 5.622s, 2049 (F) 65,883 66,119 Ser. 04-3, Class D, 5.44s, 2039 626,000 634,395 Ser. 06-5, Class A2, 5.317s, 2047 710,512 712,906 Ser. 06-6, Class A2, 5.309s, 2045 39,165 39,353 Ser. 04-4, Class D, 5.073s, 2042 200,000 209,063 Ser. 07-1, Class XW, IO, 0.327s, 2049 989,454 7,327 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A Ser. 04-4, Class XC, IO, 0.67s, 2042 426,497 1,067 Ser. 02-PB2, Class XC, IO, 0.233s, 2035 1,032,718 521 Bear Stearns Commercial Mortgage Securities Trust Ser. 05-PWR9, Class AJ, 4.985s, 2042 365,000 377,155 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.433s, 2039 433,000 439,798 Citigroup Commercial Mortgage Trust FRB Ser. 05-C3, Class AJ, 4.96s, 2043 700,000 704,690 Citigroup Commercial Mortgage Trust 144A FRB Ser. 12-GC8, Class D, 4.878s, 2045 709,000 709,851 COMM Mortgage Trust FRB Ser. 04-LB3A, Class E, 5.724s, 2037 430,071 430,071 Ser. 07-C9, Class AJ, 5.65s, 2049 613,000 651,067 Ser. 05-C6, Class AJ, 5.209s, 2044 1,110,000 1,148,906 FRB Ser. 14-CR18, Class C, 4.74s, 2047 1,039,000 1,086,346 Ser. 13-LC13, Class XA, IO, 1.454s, 2046 8,272,852 644,703 Ser. 14-CR17, Class XA, IO, 1.219s, 2047 3,387,788 271,841 Ser. 14-CR14, Class XA, IO, 0.913s, 2047 8,064,403 419,349 COMM Mortgage Trust 144A FRB Ser. 13-CR12, Class D, 5.086s, 2046 783,000 758,022 Credit Suisse First Boston Mortgage Securities Corp. Ser. 03-CPN1, Class E, 4.891s, 2035 462,000 462,000 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 385,535 424,089 Ser. 03-C3, Class AX, IO, 1.564s, 2038 659,414 7 DBRR Trust 144A FRB Ser. 13-EZ3, Class A, 1.636s, 2049 547,038 551,141 DBUBS Mortgage Trust 144A FRB Ser. 11-LC3A, Class D, 5.418s, 2044 455,000 483,699 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class F, 5.35s, 2035 254,077 256,935 GE Capital Commercial Mortgage Corp. Ser. 07-C1, Class A3, 5.481s, 2049 973,000 972,803 FRB Ser. 05-C1, Class D, 4.949s, 2048 972,000 940,507 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C3, Class XC, IO, 0.143s, 2045 55,144,301 84,850 GMAC Commercial Mortgage Securities, Inc. Trust Ser. 04-C3, Class AJ, 4.915s, 2041 410,000 414,394 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class B, 4.894s, 2042 1,046,000 1,061,481 GS Mortgage Securities Trust Ser. 05-GG4, Class B, 4.841s, 2039 1,606,000 1,612,906 FRB Ser. 12-GCJ9, Class XA, IO, 2.373s, 2045 (F) 2,837,615 356,329 Ser. 14-GC22, Class XA, IO, 1.096s, 2047 (F) 4,169,400 312,760 GS Mortgage Securities Trust 144A FRB Ser. GC10, Class D, 4.415s, 2046 628,000 578,828 JPMorgan Chase Commercial Mortgage Securities Trust Ser. 08-C2, Class ASB, 6 1/8s, 2051 343,100 363,811 FRB Ser. 07-CB20, Class AJ, 6.076s, 2051 299,500 313,337 FRB Ser. 06-LDP6, Class B, 5.502s, 2043 475,000 475,000 FRB Ser. 06-LDP8, Class AJ, 5.48s, 2045 1,992,000 2,090,006 FRB Ser. 05-CB11, Class C, 5.471s, 2037 500,000 531,371 Ser. 04-LN2, Class A2, 5.115s, 2041 196,799 197,184 Ser. 04-CB8, Class B, 4 1/2s, 2039 890,156 890,156 FRB Ser. 13-C10, Class C, 4.16s, 2047 309,000 313,071 FRB Ser. 13-C13, Class C, 4.056s, 2046 307,000 307,126 12-C6, Class XA, IO, 1.975s, 2045 4,871,086 467,147 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 11-C3, Class E, 5.567s, 2046 260,000 280,431 FRB Ser. 12-C6, Class E, 5.201s, 2045 1,250,000 1,289,350 FRB Ser. 12-LC9, Class D, 4.426s, 2047 326,000 329,864 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C6, Class AJ, 5.452s, 2039 350,000 372,752 Ser. 06-C7, Class A2, 5.3s, 2038 417,670 425,878 FRB Ser. 04-C6, Class D, 5.147s, 2036 499,000 499,240 FRB Ser. 04-C8, Class F, 5.005s, 2039 750,000 753,900 Ser. 07-C2, Class XW, IO, 0.539s, 2040 895,278 12,389 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.839s, 2050 786,331 787,422 Ser. 04-KEY2, Class D, 5.046s, 2039 416,000 416,083 Merrill Lynch Mortgage Trust 144A Ser. 05-MCP1, Class XC, IO, 0.595s, 2043 46,792,468 145,291 ML-CFC Commercial Mortgage Trust FRB Ser. 06-4, Class A2FL, 0.272s, 2049 190,558 190,201 ML-CFC Commercial Mortgage Trust 144A Ser. 06-4, Class XC, IO, 0.219s, 2049 59,777,740 860,799 Morgan Stanley Bank of America Merrill Lynch Trust FRB Ser. 13-C11, Class C, 4.418s, 2046 (F) 427,000 433,237 Ser. 14-C17, Class XA, IO, 1.449s, 2047 3,755,000 307,658 Morgan Stanley Capital I Trust FRB Ser. 07-T27, Class AJ, 5.654s, 2042 413,000 450,253 Ser. 07-IQ14, Class A2, 5.61s, 2049 171,040 172,116 FRB Ser. 07-HQ12, Class A2, 5.592s, 2049 (F) 70,694 70,768 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 549,153 549,801 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class C, 4.958s, 2049 300,000 320,010 Ser. 12-C4, Class XA, IO, 1.864s, 2045 7,122,270 768,892 Ser. 12-C2, Class XA, IO, 1.775s, 2063 7,017,228 592,787 Wachovia Bank Commercial Mortgage Trust Ser. 06-C24, Class AJ, 5.658s, 2045 684,000 702,947 Ser. 05-C17, Class D, 5.396s, 2042 580,000 583,016 FRB Ser. 05-C20, Class B, 5.239s, 2042 1,020,000 1,038,007 Ser. 06-C29, IO, 0.38s, 2048 35,038,837 293,625 Wachovia Bank Commercial Mortgage Trust 144A Ser. 07-C31, IO, 0.214s, 2047 81,994,506 384,349 Wells Fargo Commercial Mortgage Trust FRB Ser. 13-LC12, Class C, 4.303s, 2046 500,000 506,600 WF-RBS Commercial Mortgage Trust FRB Ser. 14-C19, Class C, 4.646s, 2047 655,000 676,288 Ser. 13-C17, Class XA, IO, 1.606s, 2046 6,547,639 591,334 Ser. 13-C14, Class XA, IO, 0.924s, 2046 4,769,008 269,258 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C5, Class E, 5.635s, 2044 1,000,000 1,050,900 FRB Ser. 11-C2, Class D, 5.466s, 2044 1,574,000 1,671,588 FRB Ser. 11-C4, Class D, 5.245s, 2044 1,045,000 1,121,567 FRB Ser. 11-C4, Class E, 5.245s, 2044 430,000 450,822 Ser. 12-C10, Class XA, IO, 1.809s, 2045 4,518,740 469,768 Ser. 13-C12, Class XA, IO, 1.506s, 2048 4,255,193 364,853 Residential mortgage-backed securities (non-agency) (2.2%) Barclays Capital, LLC Trust 144A FRB Ser. 14-RR2, Class 2A1, 3 1/2s, 2036 575,177 568,706 FRB Ser. 14-RR1, Class 2A2, 2.37s, 2036 500,000 420,625 Countrywide Alternative Loan Trust FRB Ser. 05-38, Class A3, 0.505s, 2035 301,588 263,527 MortgageIT Trust FRB, Ser. 05-1, Class 1M1, 0.635s, 2035 985,636 920,953 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR1, Class 2A1B, 1.191s, 2046 1,387,890 1,276,858 FRB Ser. 04-AR13, Class A1B2, 0.645s, 2034 624,478 582,575 FRB Ser. 05-AR17, Class A1B2, 0.565s, 2045 1,551,635 1,365,439 FRB Ser. 05-AR13, Class A1B3, 0.515s, 2045 532,506 473,930 Total mortgage-backed securities (cost $68,174,044) ASSET-BACKED SECURITIES (3.7%) (a) Principal amount Value Station Place Securitization Trust 144A FRN Ser. 14-2, Class A, 1-month LIBOR plus 0.90%, 2016 $9,902,000 $9,902,000 Total asset-backed securities (cost $9,902,000) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (3.3%) (a) Principal amount Value U.S. Government Agency Mortgage Obligations (3.3%) Federal Home Loan Mortgage Corporation 4 1/2s, October 1, 2018 $38,716 $40,439 Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, September 1, 2017 248,234 262,681 4 1/2s, August 1, 2018 31,188 32,900 4s, June 1, 2043 181,197 191,219 Federal National Mortgage Association Pass-Through Certificates 6s, with due dates from September 1, 2018 to September 1, 2019 105,167 111,529 4 1/2s, TBA, September 1, 2044 1,000,000 1,074,180 4 1/2s, TBA, August 1, 2044 1,000,000 1,076,641 4s, TBA, September 1, 2044 1,000,000 1,048,359 4s, TBA, August 1, 2044 1,000,000 1,051,328 3s, TBA, September 1, 2044 2,000,000 1,953,906 3s, TBA, August 1, 2044 2,000,000 1,959,062 Total U.S. government and agency mortgage obligations (cost $8,807,193) U.S. TREASURY OBLIGATIONS (—%) (a) Principal amount Value U.S. Treasury Notes 2s, September 30, 2020 (SEGSF) $58,000 $57,742 Total U.S. treasury obligations (cost $57,968) MUNICIPAL BONDS AND NOTES (1.2%) (a) Principal amount Value Union Cnty., AZ Indl. Dev. VRDN (Del-Tin Fiber LLC), 0.28s, 10/1/27 $1,700,000 $1,700,000 WI Hsg. & Econ. Dev. Auth. VRDN, Ser. D, 0.09s, 3/1/38 1,500,000 1,500,000 Total municipal bonds and notes (cost $3,200,000) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.9%) (a) Principal amount/units Value Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) $1,340,000 $1,293,100 Argentina (Republic of) sr. unsec. unsub. notes Ser. 1, 8 3/4s, 2017 (Argentina) (In default) (NON) 500,000 445,000 Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) 200,000 214,750 Korea Development Bank sr. unsec. unsub. notes 4s, 2016 (South Korea) 300,000 316,947 Total foreign government and agency bonds and notes (cost $2,303,942) PURCHASED OPTIONS OUTSTANDING (0.1%) (a) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Oct-14/$102.00 $7,000,000 $90,300 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Oct-14/101.91 5,000,000 61,750 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Oct-14/99.00 7,000,000 17,080 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Oct-14/98.91 5,000,000 11,500 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.22 7,000,000 66,290 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.50 1,000,000 11,380 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.31 1,000,000 10,090 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.50 1,000,000 11,270 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.31 1,000,000 9,960 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.50 1,000,000 11,150 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.31 1,000,000 9,840 Total purchased options outstanding (cost $223,124) PURCHASED SWAP OPTIONS OUTSTANDING (—%) (a) Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike price amount Value Bank of America N.A. 2.8425/3 month USD-LIBOR-BBA/Sep-24 Sep-14/$2.8425 $3,216,700 $41,721 Credit Suisse International (2.75)/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.75 6,142,000 15,601 (2.75)/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.75 6,142,000 14,188 (2.745)/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.745 3,071,000 11,209 (2.97)/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.97 3,071,000 2,856 2.55/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.55 6,142,000 1,843 2.55375/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.55375 3,071,000 1,720 2.55/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.55 3,071,000 1,597 2.55/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.55 6,142,000 1,474 Goldman Sachs International (2.72)/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.72 1,750,000 12,950 (2.7175)/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.7175 1,750,000 12,618 Total purchased swap options outstanding (cost $175,250) SHORT-TERM INVESTMENTS (32.1%) (a) Principal amount/shares Value AXA Financial, Inc. 144A commercial paper with an effective yield of 0.81%, August 6, 2014 $1,000,000 $999,889 Bell Canada commercial paper with an effective yield of 0.24%, August 19, 2014 1,500,000 1,499,820 BorgWarner, Inc. 144A commercial paper with an effective yield of 0.23%, August 7, 2014 1,500,000 1,499,943 Canadian Imperial Bank of Commerce/New York, NY FRN certificate of deposit with an effective yield of 0.48%, November 26, 2014 1,000,000 1,000,812 Church & Dwight Co., Inc. 144A commercial paper with an effective yield of 0.28%, September 8, 2014 1,500,000 1,499,557 Cox Enterprises, Inc. 144A commercial paper with an effective yield of 0.25%, August 20, 2014 1,500,000 1,499,802 CRC Funding, LLC asset backed commercial paper with an effective yield of 0.50%, August 1, 2014 1,000,000 1,000,000 DCP Midstream, LLC commercial paper with an effective yield of 0.55%, August 6, 2014 1,500,000 1,499,885 Electricite De France SA commercial paper with an effective yield of 0.56%, January 6, 2015 1,000,000 998,799 Entergy Corp. 144A commercial paper with an effective yield of 0.65%, August 22, 2014 1,500,000 1,499,431 ERAC USA Finance, LLC commercial paper with an effective yield of 0.32%, August 12, 2014 1,500,000 1,499,853 Hawaiian Electric Co., Inc. commercial paper with an effective yield of 0.57%, August 5, 2014 1,500,000 1,499,905 Kroger Co. (The) commercial paper with an effective yield of 0.22%, August 11, 2014 2,000,000 1,999,878 Marsh & McLennan Cos., Inc. commercial paper with an effective yield of 0.27%, August 14, 2014 1,500,000 1,499,854 Mohawk Industries, Inc. 144A commercial paper with an effective yield of 0.50%, August 22, 2014 1,500,000 1,499,563 Molson Coors Brewing Co. commercial paper with an effective yield of 0.30%, August 12, 2014 1,500,000 1,499,863 Mondelez International, Inc. commercial paper with an effective yield of 0.33%, September 9, 2014 1,500,000 1,499,464 Monsanto Co. 144A commercial paper with an effective yield of 0.28%, August 28, 2014 1,500,000 1,499,685 NBCUniversal Enterprise, Inc. 144A commercial paper with an effective yield of 0.23%, August 15, 2014 6,000,000 5,999,463 NiSource Finance Corp. commercial paper with an effective yield of 0.58%, August 22, 2014 1,500,000 1,499,493 Putnam Short Term Investment Fund 0.05% (AFF) Shares 41,483,123 41,483,123 Time Warner Cable, Inc. commercial paper with an effective yield of 0.29%, August 11, 2014 $1,500,000 1,499,879 U.S. Treasury Bills with an effective yield of 0.11%, February 5, 2015 (SEGSF) 1,095,000 1,094,714 U.S. Treasury Bills with an effective yield of 0.05%, November 20, 2014 (SEGSF) 427,000 426,954 U.S. Treasury Bills with an effective yield of 0.04%, November 6, 2014 (SEGCCS) 365,000 364,973 U.S. Treasury Bills with an effective yield of 0.02%, October 2, 2014 (SEGSF) 68,000 67,999 U.S. Treasury Bills with effective yields ranging from 0.05% to 0.13%, August 21, 2014 (SEG) (SEGSF)(SEGCCS) 3,318,000 3,317,795 Westar Energy, Inc. commercial paper with an effective yield of 0.25%, August 11, 2014 1,500,000 1,499,896 Whirlpool Corp. commercial paper with an effective yield of 0.28%, August 7, 2014 1,500,000 1,499,930 WPP CP PLC commercial paper with an effective yield of 0.38%, September 17, 2014 1,500,000 1,499,256 Total short-term investments (cost $85,747,033) TOTAL INVESTMENTS Total investments (cost $274,787,356) (b) FORWARD CURRENCY CONTRACTS at 7/31/14 (aggregate face value $244,643) (Unaudited) Contract Delivery Aggregate Unrealized Counterparty Currency type date Value face value depreciation Credit Suisse International British Pound Sell 9/17/14 $137,041 $135,979 $(1,062) HSBC Bank USA, National Association British Pound Sell 9/17/14 4,894 4,856 (38) State Street Bank and Trust Co. British Pound Sell 9/17/14 104,637 103,808 (829) Total FUTURES CONTRACTS OUTSTANDING at 7/31/14 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond 30 yr (Short) 12 $1,648,875 Sep-14 $(20,882) U.S. Treasury Bond Ultra 30 yr (Short) 4 603,375 Sep-14 (18,633) U.S. Treasury Note 10 yr (Short) 94 11,713,281 Sep-14 48,317 U.S. Treasury Note 5 yr (Short) 7 831,852 Sep-14 479 Total WRITTEN SWAP OPTIONS OUTSTANDING at 7/31/14 (premiums $3,159,165) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike price amount Value Bank of America N.A. (2.6425)/3 month USD-LIBOR-BBA/Sep-24 Sep-14/$2.6425 $11,291 (2.7425)/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.7425 3,216,700 23,643 (2.60)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.60 3,912,700 28,954 Credit Suisse International (2.6475)/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.6475 1,535,500 3,440 (2.6475)/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.6475 1,535,500 3,440 (2.65)/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.65 3,071,000 5,159 (2.65)/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.65 3,071,000 5,651 2.6475/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.6475 1,535,500 13,006 2.65/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.65 3,071,000 21,651 2.65/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.65 3,071,000 22,384 Goldman Sachs International 2.9175/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.9175 1,750,000 2,660 2.92/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.92 1,750,000 2,870 2.8175/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.8175 1,750,000 6,195 2.82/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.82 1,750,000 6,493 JPMorgan Chase Bank N.A. (2.60)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.60 1,956,400 14,771 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 2,871,156 Total WRITTEN OPTIONS OUTSTANDING at 7/31/14 (premiums $172,695) (Unaudited) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Oct-14/$101.00 $7,000,000 $55,020 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Oct-14/100.91 5,000,000 37,350 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Oct-14/100.00 7,000,000 31,430 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Oct-14/99.91 5,000,000 21,250 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.22 7,000,000 30,800 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/100.22 7,000,000 12,110 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.75 1,000,000 6,760 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.56 1,000,000 5,840 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.00 1,000,000 3,640 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/100.81 1,000,000 3,070 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.75 1,000,000 6,610 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.56 1,000,000 5,690 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.00 1,000,000 3,500 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/100.81 1,000,000 2,940 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.75 1,000,000 6,470 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.56 1,000,000 5,550 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.00 1,000,000 3,360 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/100.81 1,000,000 2,800 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 7/31/14 (Unaudited) Counterparty Premium Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract receivable/ appreciation Floating rate index/Maturity date date/strike price amount (payable) (depreciation) Citibank, N.A. (3.60)/3 month USD-LIBOR-BBA/Aug-44 (Purchased) Aug-14/$3.60 $684,000 $(6,840) (3.20)/3 month USD-LIBOR-BBA/Aug-44 (Written) Aug-14/3.20 684,000 6,584 JPMorgan Chase Bank N.A. (2.95)/3 month USD-LIBOR-BBA/Sep-24 (Purchased) Sep-14/2.95 3,071,000 (2,457) (3.6275)/3 month USD-LIBOR-BBA/Aug-44 (Purchased) Aug-14/3.6275 684,000 (7,182) (3.2275)/3 month USD-LIBOR-BBA/Aug-44 (Written) Aug-14/3.2275 684,000 6,806 Total TBA SALE COMMITMENTS OUTSTANDING at 7/31/14 (proceeds receivable $4,087,676) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4 1/2s, August 1, 2044 $1,000,000 8/12/14 $1,076,641 Federal National Mortgage Association, 4s, August 1, 2044 1,000,000 8/12/14 1,051,328 Federal National Mortgage Association, 3s, August 1, 2044 2,000,000 8/12/14 1,959,062 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/14 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $42,010,000 $204,367 9/17/16 3 month USD-LIBOR-BBA 1.00% $58,972 19,960,000 296,938 9/17/19 3 month USD-LIBOR-BBA 2.25% 17,338 9,927,000 406,502 9/17/24 3 month USD-LIBOR-BBA 3.25% (52,474) 2,617,000 267,463 9/17/44 3 month USD-LIBOR-BBA 4.00% (93,058) Total $1,175,270 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 7/31/14 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB- Index BBB-/P $10,944 $192,000 5/11/63 300 bp $11,517 CMBX NA BBB- Index BBB-/P 11,483 186,000 5/11/63 300 bp 12,038 CMBX NA BBB- Index BBB-/P 5,604 93,000 5/11/63 300 bp 5,882 CMBX NA BBB- Index BBB-/P 2,939 43,000 5/11/63 300 bp 3,067 Barclays Bank PLC CMBX NA BBB- Index BBB-/P 16,962 153,000 5/11/63 300 bp 17,418 Credit Suisse International CMBX NA BBB- Index BBB-/P 12,187 297,000 5/11/63 300 bp 13,074 CMBX NA BBB- Index BBB-/P 20,310 265,000 5/11/63 300 bp 21,099 CMBX NA BBB- Index BBB-/P 13,549 186,000 5/11/63 300 bp 14,104 CMBX NA BBB- Index BBB-/P 1,927 166,000 5/11/63 300 bp 2,422 CMBX NA BBB- Index BBB-/P 2,520 164,000 5/11/63 300 bp 3,009 CMBX NA BBB- Index BBB-/P 12,288 154,000 5/11/63 300 bp 12,748 CMBX NA BBB- Index BBB-/P 11,924 154,000 5/11/63 300 bp 12,383 CMBX NA BBB- Index BBB-/P 10,131 154,000 5/11/63 300 bp 10,590 CMBX NA BBB- Index BBB-/P 17,174 152,000 5/11/63 300 bp 17,628 CMBX NA BBB- Index BBB-/P 4,534 149,000 5/11/63 300 bp 4,978 CMBX NA BBB- Index BBB-/P 2,625 149,000 5/11/63 300 bp 3,070 CMBX NA BBB- Index BBB-/P 9,711 122,000 5/11/63 300 bp 10,075 CMBX NA BBB- Index BBB-/P 411 53,000 5/11/63 300 bp 569 CMBX NA BB Index — (956) 183,000 5/11/63 (500 bp) (1,061) CMBX NA BB Index — (2,358) 135,000 5/11/63 (500 bp) (2,435) CMBX NA BB Index — 2,297 87,000 5/11/63 (500 bp) 2,248 CMBX NA BB Index — 1,268 82,000 5/11/63 (500 bp) 1,221 CMBX NA BB Index — (468) 61,000 5/11/63 (500 bp) (503) CMBX NA BB Index — (584) 61,000 5/11/63 (500 bp) (619) CMBX NA BB Index — (556) 61,000 5/11/63 (500 bp) (591) CMBX NA BB Index — 434 42,000 5/11/63 (500 bp) 410 CMBX NA BB Index — 820 41,000 5/11/63 (500 bp) 796 CMBX NA BB Index — (2,599) 134,000 5/11/63 (500 bp) (2,676) CMBX NA BBB- Index BBB-/P (4,011) 266,000 5/11/63 300 bp (3,217) CMBX NA BBB- Index BBB-/P (3,265) 265,000 5/11/63 300 bp (2,475) CMBX NA BBB- Index BBB-/P (4,705) 243,000 5/11/63 300 bp (3,980) CMBX NA BBB- Index BBB-/P 6,005 139,000 5/11/63 300 bp 6,420 CMBX NA BBB- Index BBB-/P 3,046 128,000 5/11/63 300 bp 3,428 CMBX NA BBB- Index BBB-/P 86 124,000 5/11/63 300 bp 456 CMBX NA BBB- Index BBB-/P 429 124,000 5/11/63 300 bp 799 CMBX NA BBB- Index BBB-/P (2,186) 121,000 5/11/63 300 bp (1,825) CMBX NA BBB- Index BBB-/P (399) 118,000 5/11/63 300 bp (116) CMBX NA BBB- Index BBB-/P 5,312 111,000 5/11/63 300 bp 5,643 CMBX NA BBB- Index BBB-/P (563) 59,000 5/11/63 300 bp (421) CMBX NA BBB- Index — (8,700) 154,000 1/17/47 (300 bp) (6,449) CMBX NA BBB- Index — (7,087) 151,000 1/17/47 (300 bp) (4,880) Goldman Sachs International CMBX NA BB Index — (586) 61,000 5/11/63 (500 bp) (621) CMBX NA BB Index — 927 41,000 5/11/63 (500 bp) 904 CMBX NA BBB- Index BBB-/P (2,016) 121,000 5/11/63 300 bp (1,655) CMBX NA BBB- Index BBB-/P (644) 59,000 5/11/63 300 bp (502) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at July 31, 2014. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Key to holding's abbreviations BKNT Bank Note bp Basis Points EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes OJSC Open Joint Stock Company PO Principal Only TBA To Be Announced Commitments VRDN Variable Rate Demand Notes, which are floating-rate securities with long-term maturities that carry coupons that reset and are payable upon demand either daily, weekly or monthly. The rate shown is the current interest rate at the close of the reporting period. Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2013 through July 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $266,900,770. (b) The aggregate identified cost on a tax basis is $274,883,804, resulting in gross unrealized appreciation and depreciation of $4,212,608 and $771,997, respectively, or net unrealized appreciation of $3,440,611. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund * $22,194,293 $— $22,194,293 $643 $— Putnam Short Term Investment Fund * 41,272,712 233,185,106 232,974,695 17,411 41,483,123 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $48,915,648 to cover certain derivatives contracts, delayed delivery securities, and the settlement of certain securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk, to hedge against changes in values of securities it owns, owned or expects to own, and to hedge prepayment risk. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge interest rate risk, and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. TBA commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements, that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage backed and other asset backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and with respect to those amounts which can be sold or repledged, are presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $2,852,185 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $2,942,364 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $— $9,902,000 $— Corporate bonds and notes — 96,847,214 — Foreign government and agency bonds and notes — 2,269,797 Mortgage-backed securities — 71,067,553 — Municipal bonds and notes — 3,200,000 — Purchased options outstanding — 310,610 — Purchased swap options outstanding — 117,777 — U.S. government and agency mortgage obligations — 8,802,244 — U.S. treasury obligations — 57,742 — Short-term investments 41,483,123 44,266,355 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(1,929) $— Futures contracts 9,281 — — Written options outstanding — (244,190) — Written swap options outstanding — (3,042,764) — Forward premium swap option contracts — (1,244) — TBA sale commitments — (4,087,031) — Interest rate swap contracts — (1,244,492) — Credit default contracts — 17,806 — Totals by level $— Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Credit contracts $18,372 $566 Foreign exchange contracts — 1,929 Interest rate contracts 489,961 4,584,983 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased TBA commitment option contracts (contract amount)$21,600,000 Purchased swap option contracts (contract amount)$24,300,000 Written TBA commitment option contracts (contract amount)$36,000,000 Written swap option contracts (contract amount)$30,200,000 Futures contracts (number of contracts)90 Forward currency contracts (contract amount)$240,000 Centrally cleared interest rate swap contracts (notional)$103,100,000 OTC credit default contracts (notional)$4,600,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. State Street Bank and Trust Co. Total Assets: Centrally cleared interest rate swap contracts§ $— $— $13,751 $— $— $— $— $— $— $— 13,751 OTC Credit default contracts*# 1,534 456 — — 15,879 503 — 18,372 Futures contracts§ — 621 — 621 Forward currency contracts# — Forward premium swap option contracts# — — — 6,443 — — — 6,335 — — 12,778 Purchased swap options# 41,721 — — — 50,488 25,568 — 117,777 Purchased options# — 310,610 — — 310,610 Total Assets $43,255 $456 $13,751 $6,443 $66,367 $26,071 $— $316,945 $621 $— $473,909 Liabilities: Centrally cleared interest rate swap contracts§ — — 8,077 — 8,077 OTC Credit default contracts*# — 508 58 — 566 Futures contracts§ — Forward currency contracts# — 1,062 — 38 — — 829 1,929 Forward premium swap option contracts# — — — 6,840 — — — 7,182 — — 14,022 Written swap options# 63,888 — — — 74,731 18,218 — 2,885,927 — — 3,042,764 Written options# — 244,190 — — 244,190 Total Liabilities $63,888 $— $8,077 $6,840 $76,301 $18,276 $38 $3,137,299 $— $829 $3,311,548 Total Financial and Derivative Net Assets $(20,633) $456 $5,674 $(397) $(9,934) $7,795 $(38) $(2,820,354) $621 $(829) $(2,837,639) Total collateral received (pledged)##† $— $— $— $— $— $— $— $(2,820,354) $— $— Net amount $(20,633) $456 $5,674 $(397) $(9,934) $7,795 $(38) $— $621 $(829) * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day's variation margin only, which is not collateralized.Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 26, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 26, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 26 2014
